McGivern, J.
The plaintiff, a woman over 90 years of age, was issued in 1961 by the defendant insurance company a medical policy described in bold print as a “ 5000 Reserve Hospital Policy ”, “ available only to persons over 65 years of age. ’’ She paid the premiums as they became due and the company accepted them. Come the year 1965-66, she became ill and entered the Lenox Hill Hospital, New York City. On recommendation of her attending physician, special duty or private nurses were engaged through the nurse’s registry at the hospital. These nursing charges appeared on the bills received by the plaintiff ascribed to “Nurse”, along with the usual miscellany found on hospital bills. The defendant insurance company has refused to pay these charges.
Action for the amount of the nursing charges having been brought in the Civil Court of. the City of New York, a jury verdict was returned in favor of the defendant company. The Appellate Term of the Supreme Court unanimously reversed the judgment and directed to the contrary that judgment be *10given the plaintiff. With this disposition of Appellate Term, we agree.
The plaintiff, as an average person, was entitled to derive the impression that the nurses in question were employees of the hospital and that a charge for their services was made by the hospital. Dr. Korelitz, a staff member of Lenox Hill, testified that he too was of like opinion. Actually, such nurses were paid by the hospital, even when payment had not been received from the patient; they were subject to assignment by the hospital; the bill rendered the patient carried no indication that payment for nurses went to them and not to the hospital. And at the end of each year the hospital gives to each nurse, for tax purposes, a sheet showing earnings paid. The welcome brochure available for patients did not affect the plaintiff with notice. There is no proof such a copy was given the plaintiff or that her attention was adverted to it. Indeed, its admission into evidence before a jury could be regarded as prejudicial error. Furthermore, the hospital was not a party to the policy and no mere hospital pamphlet can alter the terms of the policy, previously issued to the plaintiff.
In our opinion, Appellate Term was correct in finding that: “ The insurance policy being unambiguous, it should be construed according to the plain and ordinary meaning of its terms (Houlihan v. Preferred Acc. Ins. Co., 196 N. Y. 337; McGrail v. Equitable Life Assur. Soc., 292 N. Y. 419; Lachs v. Fidelity & Cas Co. of N. Y., 306 N. Y. 357)”. This is but in accord with our consistent rulings on policies “of a like or similar character.
In Whiteside v. Insurance Co. of Pa. (274 App. Div. 36, 38-39 [1st Dept., 1948]) this court, in construing a “ special floater ” form of policy issued by defendant to plaintiff, said: “ The
courts have repeatedly held that the interpretation of a clause in a policy of insurance is to be determined by what it means to the ordinary businessman, not what it might convey on careful analysis to a trained lawyer. If the insurance company desired to limit its liability as drastically as it claims it purported to do, it should have expressed that limitation in language that would reasonably have conveyed its meaning to an intelligent layman; it should have been so worded as to be understood not by an insurance expert, but by a person of ordinary business intelligence ”.
Perhaps it was most simply stated in Lachs (supra, p. 364): “We all know that a contract of insurance, drawn by the insurer, must be read through the eyes of the average man on the street or the average housewife who purchases it.” And the plaintiff herein, being a nonagenarian, we can hardly expect *11of her the mental precision of a corporation lawyer. She should not now be faulted for her interpretation that the nursing charges in question were made by the hospital.
The defendant company, in part IY of the policy, had the prescience to exclude from coverage five various and specific contingencies. If the defendant had in contemplation that the special nurse charges were not to be included, by the addition of one phrase, it could have excluded the charges representing the services of special nurses. But, it did not do so.
The determination of Appellate Term should be affirmed, with costs and disbursements.